BONDY, District Judge.
This action was brought to enjoin the infringement of letters patent number 2,-202,896, issued June 4, 1940, to the plaintiffs. It relates to improvements in devices for mounting doll eyes in doll heads by which the eyes are permanently and firmly secured in place in a manner preventing their removal and injury to children.
The inventors claim an attachable doll feature comprising a base and a prong mounting means (with or without barbs on the prongs), the head of the prong being bifurcated, the said bifurcated portions adapted to pass through an opening in the base and then bent in opposite directions, a shoulder adjacent the bifurcated parts against which the base is secured by the bifurcated parts.
They further claim the foregoing in combination with a cover over the base and a movable eyeball between the base and cover.
As is stated in the specifications, doll eyes have normally been formed with caps forming a base with liners therein and a cover at the front with pupils either painted on the liner or freely positioned therein, the caps forming the base having been provided with a straight pin riveted or soldered therein.
The prior art discloses barbs on prongs, some even as an element of attachable doll features. See patent number 1,292,113, issued January 21, 1919 to Smith; patent number 2,195,315, issued March 26, 1940, to Herman G. and Francis E. Lustfield; German patent number 314,457, issued September 18, 1919. It also discloses bases and prong mounting means, the heads of the' prongs or shanks being bifurcated and the bifurcations being adapted to pass through openings in the bases and to be *691bent in opposite directions and shoulders adjacent to bifurcated parts against which the base is secured by the bifurcated parts. See patents 461,644, issued October 20, 1891 to V. M. Savale; 485,111, issued October 25, 1892, to H. M. Nester; 562,656, issued June 23, 1896, to A. Phelps; 656,407 to C. H. Horton; 882,062, March 17, 1908, to D. A. Hart; 1,257,642, February 26, 1918, to E. D. Simons; British Patent 14,357 to Marie Rowbouts and H. W. Aberlin; 170,-009 to John W. McGill; 1875 and 974,805, November 8, 1910, to George W. McGill.
In the plaintiffs’ doll eye mounting the base is firmly secured to the prong by fastening means old in the art and by means which would suggest themselves to any skilled mechanic.
In the opinion of the court the claims of the patent are invalid because they cover an aggregation of a number of old elements and lack invention in view of the prior art.
The defendants accordingly are entitled to judgment on their counterclaim dismissing the complaint and declaring the patent invalid, together with costs of the action.